Exhibit 10.91
AMENDED
EXECUTIVE SALARY CONTINUATION AGREEMENT
This Amended Executive Salary Continuation Agreement (the “Agreement”) is made
effective
January 1, 2012 (the “Effective Date”), and is entered into by and between
Central Valley Community Bank (the “Bank”) and Lydia Shaw (the “Executive”),
each a “Party” and together the “Parties.”


RECITALS


A.
The Executive is a valued Executive of the Bank, and currently serves as the
Bank’s Senior Vice President of Consumer and Retail Banking.

B.
The Bank’s Board of Directors (the “Board”) has determined that the Executive’s
services to the Bank are valuable. The Bank and the Executive desire to enter
into this Agreement under which the Bank has agreed to make certain payments to
the Executive at retirement.

C.
The Parties intend that this Agreement shall constitute an unfunded arrangement
maintained primarily to provide supplemental retirement benefits for the
Executive under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The parties further intend that this Agreement shall constitute a
nonqualified deferred compensation arrangement under the Internal Revenue Code
(“Code”). The Executive is fully advised of the Bank’s financial status and has
had substantial input in the design of and benefits provided under this
Agreement.

D.
The parties originally entered into the Executive Salary Continuation Agreement,
effective January 2, 2008. The prior agreement was amended effective March 1,
2008. This Amended Executive Salary Continuation Agreement amends and supersedes
the prior agreement and incorporates all prior amendments.

AGREEMENT


In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


I.EMPLOYMENT
The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine. The Executive will continue in the employ of the Bank in
such capacity and with such duties and responsibilities as may be assigned to
her, and with such compensation as may be determined from time to time by the
Board. At all times, unless modified in writing, the Executive's


--------------------------------------------------------------------------------


employment shall be at-will. Subject to the terms of this Agreement, either the
Bank or the Executive may terminate the employment relationship at any time, for
any reason or for no reason.
II.    FRINGE BENEFITS
The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of salary
continuation benefits.
III.    RETIREMENT BENEFIT AND EARLY RETIREMENT BENEFIT
For purposes of this section, “Retirement” and “Retire” mean that the Executive
remains in the continuous employ of the Bank from the Effective Date and then
retires from active employment (and her Employment Terminates) with the Bank,
after attaining age sixty (60).
A.    Retirement Benefit.
If the Executive Retires on or after December 31, 2020, the Bank shall pay the
Executive an annual retirement benefit equal to Sixty Thousand Dollars and
No/100 ($60,000.00), in equal monthly installments (1/12 of the annual benefit),
for a period of one hundred and eighty (180) months, commencing with the first
day of the month following the date of the Executive’s Retirement. Beginning
with the thirteenth month that benefits are paid, and continuing thereafter
until paid in full, the annual benefit shall be increased each year by three
percent (3%) from the previous year’s benefit to account for cost of living
increases. In the event of the Executive’s death prior to the date all payments
have been made, Section IV of this Agreement shall control.
B.    Early Retirement Benefit.
If the Executive Retires on or after March 29, 2016 and prior to December 31,
2020, the Bank shall pay the Executive an annual early retirement benefit, based
on the month of retirement, equal to:


--------------------------------------------------------------------------------


Retirement
Month
Annual
Amount
 
Retirement
Month
Annual
Amount
 
Retirement
Month
Annual
Amount
 
 
 
September 2017
$
40,500


 
May 2019
$
50,500


March 2016
$
31,500


 
October 2017
$
41,000


 
June 2019
$
51,000


April 2016
$
32,000


 
November 2017
$
41,500


 
July 2019
$
51,500


May 2016
$
32,500


 
December 2017
$
42,000


 
August 2019
$
52,000


June 2016
$
33,000


 
January 2018
$
42,500


 
September 2019
$
52,500


July 2016
$
33,500


 
February 2018
$
43,000


 
October 2019
$
53,000


August 2016
$
34,000


 
March 2018
$
43,500


 
November 2019
$
53,500


September 2016
$
34,500


 
April 2018
$
44,000


 
December 2019
$
54,000


October 2016
$
35,000


 
May 2018
$
44,500


 
January 2020
$
54,500


November 2016
$
35,500


 
June 2018
$
45,000


 
February 2020
$
55,000


December 2016
$
36,000


 
July 2018
$
45,500


 
March 2020
$
55,500


January 2017
$
36,500


 
August 2018
$
46,000


 
April 2020
$
56,000


February 2017
$
37,000


 
September 2018
$
46,500


 
May 2020
$
56,500


March 2017
$
37,500


 
October 2018
$
47,000


 
June 2020
$
57,000


April 2017
$
38,000


 
November 2018
$
47,500


 
July 2020
$
57,500


May 2017
$
38,500


 
December 2018
$
48,000


 
August 2020
$
58,000


June 2017
$
39,000


 
January 2019
$
48,500


 
September 2020
$
58,500


July 2017
$
39,500


 
February 2019
$
49,000


 
October 2020
$
59,000


August 2017
$
40,000


 
March 2019
$
49,500


 
November 2020
$
59,500


 
 
 
April 2019
$
50,000


 
December 2020
$
60,000





The early retirement benefit shall be paid in lieu of any other benefit under
this Agreement, in equal monthly installments (1/12 of the annual benefit) for a
period of one hundred and eighty (180) months, commencing with the first day of
the month following the date of the Executive’s Retirement. Beginning with the
thirteenth month that benefits are paid, and continuing thereafter until paid in
full, the annual benefit shall be increased each year by three percent (3%) from
the previous year’s benefit to account for cost of living increases. In the
event of the Executive’s death prior to the date all payments have been made,
Section IV of this Agreement shall control.
IV.    DEATH BENEFIT
In the event of the Executive’s death, no benefits shall be payable hereunder
and this Agreement shall automatically terminate. If the Executive is already in
pay status at the time of her death, no further payments will be made, and her
right to any additional payments will terminate. Notwithstanding the foregoing,
in the event that the Policy(ies) described in that certain Amended Life
Insurance Endorsement Method Split Dollar Agreement between the Bank and the
Executive of even date herewith (the “Split Dollar Agreement”) is/are
surrendered, lapse or are otherwise terminated by the Bank, and the Bank does
not replace such Policy(ies) with other comparable life insurance, such that no
death benefits are payable under the Split Dollar Agreement, then in the event
of the Executive’s death, the Executive’s beneficiaries under the Split Dollar
Agreement shall be entitled to the payment of the benefits, if any, described in
Section VI(A) or VI(B) of the Split Dollar Agreement, as applicable, in lieu of
any other benefit under this Agreement.


--------------------------------------------------------------------------------


V.    TERMINATION OF EMPLOYMENT AND DISABILITY
“Termination of Employment” or “ Employment Terminates “ means that the
Executive’s employment with the Bank is terminated and the Executive actually
separates from service with the Bank and does not continue in her prior
capacity. Termination of Employment does not include the Executive’s military
leave, sick leave or other bona fide leave of absence (such as temporary
employment with the government) if the period of leave does not exceed six
months, or if longer, so long as her right to reemployment with the Bank is
provided either in contract or by statute. Notwithstanding anything to the
contrary, the terms “Termination of Employment” and “Employment Terminates”
shall be interpreted in accordance with Code Section 409A, together with
regulations and guidance promulgated thereunder, as amended from time to time
(collectively referred to as “Code Section 409A”).
Notwithstanding the foregoing, Executive's employment shall be deemed to have
terminated, and Executive shall have suffered an Employment Termination, when
the Parties reasonably anticipate that Executive will have a permanent reduction
in the level of bona fide services provided to the Bank, to a level of service
that is less than fifty percent (50%) of the average level of bona fide services
provided by Executive to the Bank in the immediately preceding thirty-six (36)
month period.


A.    Voluntary Termination of Employment.
In the event of the Executive’s Voluntary Termination prior to Retirement or
prior to a Change In Control, this Agreement shall immediately terminate and the
Executive shall not be entitled to receive any benefits under this Agreement.
“Voluntary Termination” means the Executive’s Employment Terminates prior to
Retirement by Executive’s voluntary action.
B.    Involuntary Termination of Employment.
In the event of the Executive’s Involuntary Termination prior to Retirement, the
Bank shall pay the Executive an involuntary termination benefit, in lieu of any
other benefit under this Agreement, in an amount equal to the present value of
an annual retirement benefit of Sixty Thousand Dollars ($60,000) per year for
fifteen (15) years, reduced by ten percent (10%) for each year prior to December
31, 2020 that Involuntary Termination occurs (prorated by month), determined as
of the first day of the month in which Involuntary Termination occurs. The
benefit shall be paid in a lump sum, determined by using the assumptions set
forth in Section IX(L) and the payment shall be made on the date the Executive
attains age sixty-five (65). “Involuntary Termination” means the Executive’s
Employment Terminates by action of the Bank prior to Retirement, and such
Termination of Employment is not For Cause.


C.    Termination of Employment For Cause.


--------------------------------------------------------------------------------


In the event the Executive’s Employment Terminates For Cause prior to
Retirement, then this Agreement shall immediately terminate and the Executive
shall forfeit all benefits and shall not be entitled to receive any benefits
under this Agreement. “For Cause” shall mean any of the following actions by the
Executive that result in an adverse effect on the Bank: (1) gross negligence or
gross neglect; (2) the commission of a felony or gross misdemeanor involving
moral turpitude, fraud, or dishonesty; (3) the willful violation of any law,
rule, or regulation (other than a traffic violation or similar offense); (4) an
intentional failure to perform stated duties; or (5) a breach of fiduciary duty
involving personal profit. If a dispute arises as to whether Termination of
Employment was For Cause, such dispute shall be resolved by arbitration as set
forth in this Agreement.
D.    Disability.
In the event the Executive becomes Disabled prior to Retirement or Termination
of Employment, and the Executive’s Employment terminates because of such
Disability, the Bank shall pay the Executive an annual benefit, in lieu of any
other benefit under this Agreement, equal to Sixty Thousand Dollars and No/100
($60,000.00), reduced by ten percent (10%) for each year prior to December 31,
2020 that Termination of Employment due to Disability occurs (prorated by
month), determined as of the first day of the month in which Termination occurs.
The benefit shall be paid in equal monthly installments (1/12 of the annual
benefit), for a period of one hundred and eighty (180) months, commencing with
the first day of the month following the date of the Executive’s termination due
to Disability. Beginning with the thirteenth month that benefits are paid, and
continuing thereafter until paid in full, the annual benefit shall be increased
each year by three percent (3%) from the previous year’s benefit to account for
cost of living increases. In the event of the Executive’s death prior to the
date all payments have been made, Section IV of this Agreement shall control.
“Disabled” or “Disability” shall mean that the Executive (1) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (2) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering Bank
employees. If there is a dispute regarding whether the Executive is Disabled,
such dispute shall be resolved by a mutually agreeable physician. Such
resolution shall be binding upon all Parties to this Agreement. The
determination of Disability shall be made in a uniform and nondiscriminatory
manner applied to all Bank employees under similar circumstances.
Notwithstanding anything to the contrary, the term “Disability” shall be
interpreted in accordance with Code Section 409A. In the event of the
Executive’s death, Section IV of this Agreement shall control.
VI.    CHANGE IN CONTROL


--------------------------------------------------------------------------------


Upon a Change In Control, the Bank shall pay the Executive a lump sum payment
equal to the present value (calculated using the assumptions set forth in
section IX(L), determined as of the date of payment) of one hundred percent
(100%) of the benefit that the Executive would have received under Section
III(A) had the Executive been employed by the Bank until December 31, 2020. The
lump sum payment shall be made on the first day of the month following the date
of Change In Control. The payment of a lump sum pursuant to this Section shall
be in lieu of any other benefit under this Agreement. Any benefit payable under
this Section shall be subject to reduction or elimination as provided in Section
XII.
A “Change In Control” shall be deemed to have occurred on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Bank that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Bank. However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Bank, the
acquisition of additional stock by the same person or persons will not be
considered to cause a Change In Control. Further, an increase in the percentage
of stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Bank acquires its stock in exchange for property will
not be considered to cause a Change In Control. Transfers of Bank stock on
account of death, gift, transfers between family members or transfers to a
qualified retirement plan maintained by the Bank shall not be considered in
determining whether there has been a Change In Control. For purposes of this
Section, the term “Bank” shall include any holding company, meaning any
corporation that is a majority shareholder of the Bank. A “Change In Control”
shall be interpreted in accordance with the definition of “Change in Ownership”
under Code Section 409A, and to the extent that an event or series of events
does not constitute a “Change in Ownership” under Code Section 409A, the event
or series of events will not constitute a “Change In Control” under this
Agreement.
VII.    SPECIFIED EMPLOYEE REQUIREMENTS
A.Six-Month Delay.


Notwithstanding anything to the contrary, if Executive is a Specified Employee
(defined below) as of the date of Termination of Employment, payments under the
Agreement upon Termination of Employment may not be made before the date that is
six months after Termination of Employment (or, if earlier than the end of the
six-month period, the date of death of the Executive). Payments to which the
Executive would otherwise be entitled during the first six months following
Termination of Employment, but for this Six-Month Delay provision, shall be
accumulated and paid on the first day of the seventh month following Termination
of Employment.


B.Specified Employee.


Executive shall be deemed to be a "Specified Employee" if, as of the date of
Executive's Termination of Employment, Executive is a Key Employee (defined
below) of the Bank and the Bank has stock which is publicly traded on an
established securities market or


--------------------------------------------------------------------------------


otherwise.


C.Key Employee.


If Executive meets each of the requirements of Internal Revenue Code Section
416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the regulations
thereunder and disregarding section 416(i)(5)) at any time during a twelve month
period ending on December 31 (the "Specified Employee Identification Date"),
then Executive shall be treated as a Key Employee for the entire twelve month
period beginning on the following April 1. Such April 1 date shall be the
"Specified Employee Effective Date" for purposes of Section 409A.


VIII.    RESTRICTIONS ON FUNDING
The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. To the extent the
Executive or any successor in interest becomes eligible to receive benefits
under this Agreement, he or she shall be and remain simply a general creditor of
the Bank in the same manner as any other creditor having a general claim for
matured and unpaid compensation.
The Bank reserves the absolute right, in its sole discretion, to purchase life
insurance in conjunction with the benefits provided under this Agreement. The
Bank further reserves the absolute right, in its sole discretion, to establish a
grantor trust which may be used to hold Bank assets to be maintained as reserves
against the Bank’s unfunded, unsecured obligations hereunder. Such reserves
shall at all times be subject to the claims of the Bank’s creditors. If a trust
or other vehicle is established, the Bank’s obligations hereunder shall be
reduced to the extent assets are utilized to meet its obligations. Any trust
established by the Bank and the assets held in trust shall conform in substance
to the terms of the model trust described in Revenue Procedure 92-64, 1992-33
IRB 11 (8-17-92). The Bank reserves the absolute right, in its sole discretion,
to terminate any life insurance purchased or any grantor trust established for
these purposes at any time, in whole or in part. At no time shall the Executive
have any lien or right, title or interest in or to any specific investment or to
any assets of the Bank. If the Bank elects to invest in a life insurance,
disability or annuity policy upon the life of the Executive, then the Executive
shall assist the Bank by freely submitting to a physical exam and supplying such
additional information necessary to obtain such insurance or annuities.
IX.    MISCELLANEOUS
A.    Prohibition Against Alienation or Assignment.
The Executive, her surviving spouse, and any other beneficiary(ies) under this
Agreement shall not have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any
benefit which may become payable hereunder. No benefits shall be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Executive or the Executive’s beneficiary(ies), or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise.


--------------------------------------------------------------------------------


In the event the Executive or any beneficiary attempts to assign, commute,
hypothecate, transfer or dispose of the benefits which may become payable
hereunder, the Bank’s liabilities shall forthwith cease and terminate.
B.    Binding Obligation of the Bank and any Successor in Interest.
The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person agrees, in writing, to assume and discharge the Bank’s duties and
obligations under this Agreement. This Agreement shall be binding upon the
Parties, their successors, beneficiaries, heirs and personal representatives.
C.    Amendment or Revocation.
It is agreed by and between the Parties that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the Bank.
D.    Gender.
Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.


E.    Effect on Other Bank Benefit Plans.
Nothing contained in this Agreement shall affect the Executive’s right or shall
create any rights to participate in or be covered by any qualified or
non-qualified pension, profit-sharing, group, bonus or other supplemental
compensation or fringe benefit plan sponsored or offered by the Bank.
F.    Headings.
Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.
G.    Applicable Law.
The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.


--------------------------------------------------------------------------------


H.    12 U.S.C. § 1828(k).
Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or any
regulations promulgated thereunder.
I.    Partial Invalidity.
If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court to be invalid, void, or unenforceable, such
determination shall not render any other term, provision, covenant, or condition
invalid, void, or unenforceable, and the Agreement shall remain in full force
and effect notwithstanding such partial invalidity.
J.    Not a Contract of Employment.
This Agreement shall not be deemed to constitute a contract of employment
between the Parties, nor shall any provision hereof restrict the right of the
Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment. At all times, the Executive’s employment shall remain
at-will.
K.    Effective Date.
This Agreement shall be effective on the Effective Date specified above.
L.    Present Value.
All present value calculations under this Agreement shall be based on the
following discount rate:
Discount Rate:        The discount rate used in the APB 12 calculations for
this                Agreement.
X.    ERISA PROVISIONS
A.    Named Fiduciary and Plan Administrator.
The “Named Fiduciary and Plan Administrator” of this Agreement shall be Central
Valley Community Bank. The Board, in its discretion, may appoint one or more
individuals to serve in this capacity. As Named Fiduciary and Plan
Administrator, the Bank shall be responsible for the management, control and
administration of the Agreement. The Named Fiduciary may delegate to others
certain aspects of the management and operation, including the employment of
advisors and the delegation of ministerial duties to qualified individuals.


--------------------------------------------------------------------------------


B.    Claims Procedure and Arbitration.
In the event a dispute arises with respect to benefits under this Agreement and
the disputed benefits are not paid, then the Executive or her beneficiaries may
make a written claim to the Named Fiduciary and Plan Administrator named above
within sixty (60) days from the date payments are refused. The Named Fiduciary
and Plan Administrator shall review the written claim and, if the claim is
denied in whole or in part, they shall respond in writing within sixty (60) days
of receipt of such claim, stating specific reasons for the denial, and providing
references to the provisions of this Agreement upon which the denial is based
and any additional material or information necessary to perfect the claim. Such
written notice shall further indicate the additional steps to be taken by
claimant(s) if a further review of the claim is desired. A claim shall be deemed
denied if the Named Fiduciary and Plan Administrator fail to take any action
within the prescribed sixty (60) day period.
If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the initial claim
denial. Claimants may review this Agreement or any documents relating thereto
and submit any written issues and comments that may be appropriate. In their
sole discretion, the Named Fiduciary and Plan Administrator shall then review
the second claim and provide a written decision within sixty (60) days of
receipt of such claim. This decision shall likewise state the specific reasons
for the decision and shall include reference to specific provisions of this
Agreement upon which the decision is based.
If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an Arbitrator for
final arbitration. The Arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The Arbitrator shall operate under any generally
recognized set of arbitration rules. The Parties agree that they and their
heirs, personal representatives, successors and assigns shall be bound by the
decision of such Arbitrator with respect to any controversy properly submitted
to it for determination.
Where a dispute arises as to benefits forfeited as a result of the Bank’s
discharge of the Executive For Cause, such dispute shall likewise be submitted
to arbitration as described above and the Parties agree to be bound by the
Arbitrator’s decision.


XI.    TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF     CHANGES IN THE
LAW, RULES OR REGULATIONS
The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any such assumptions should change and the change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement. This paragraph shall become null and void
effective


--------------------------------------------------------------------------------


immediately upon a Change In Control.
XII.    EXCESS PARACHUTE PAYMENTS
Notwithstanding any provision of this Agreement to the contrary, if all or a
portion of any benefit payment under this Agreement, alone or together with any
other compensation or benefit, will be a non-deductible expense to the Bank by
reason of Code Section 280G, the Bank may, in its sole discretion, reduce the
benefits payable under this Agreement as necessary to avoid the application of
Section 280G. The Bank shall have the power to reduce benefits payable under
this Agreement to zero, if necessary.


XIII.    COMPETITION AFTER TERMINATION OF EMPLOYMENT
The Bank shall not pay any benefit under this Agreement if the Executive,
without the prior written consent of the Bank, engages in, becomes interested
in, directly or indirectly, as a sole proprietor, as a partner in a partnership,
or as a substantial shareholder in a corporation, or becomes associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise conducted in the trading area (a 50
mile radius) of the business of the Bank, which enterprise is, or may deemed to
be, competitive with any business carried on by the Bank as of the date of
termination of the Executive’s employment or her Retirement. This section shall
not apply following a Change In Control.


--------------------------------------------------------------------------------


XIV.    PROHIBITION AGAINST ACCELERATION.
Notwithstanding anything to the contrary, neither the time nor scheduling of
payments under this Agreement may be accelerated unless such acceleration is
permissible under Code Section 409A, other applicable law and the terms of this
Agreement.
IN WITNESS WHEREOF, the Parties acknowledge that each has carefully read this
Agreement and executed the original on _December 22, 2011___and that, upon
execution, each has received a conforming copy.
BANK:
EXECUTIVE:
 
 
CENTRAL VALLEY COMMUNITY BANK
LYDIA SHAW
 
 
 
 
By: /s/Daniel Doyle
/s/Lydia Shaw
Name Daniel Doyle
Name: Lydia Shaw
Title: President and Chief Executive Officer
 



